DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 13 August 2021 has/have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 10 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,055,735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application contain method (1-7) and system embodiments (8-10) that closely correspond to claims 1-6 of '735 which represent a computer-readable medium embodiment: 
17/319881
US 11,055,735 B2
Description
1, 8, 6, 10
1
Spatial Histogram
2, 13
3
Hue and Saturation
3, 12
4
Number/Size of Images
4, 11
5
Number of People
5, 
6
Number of Products
7, 14
N/A
Click Rate for Content
9
N/A
HTML Content


Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 15 of U.S. Patent No. US 11,055,735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application contain a method embodiment that closely corresponds to claims 10-15 of '735 which represent a system embodiment: 
17/319881
US 11,055,735 B2
Description
15
10
Semantic Description
16
15
Historic Performance
17
10 + 1
Spatial Histogram
18
N/A
Number of People
19
N/A
Number/Size of Images
20
N/A
Hue and Saturation


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 1 of U.S. Patent No. US 11,055,735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application contain a method embodiment that closely corresponds to claims 10-15 of '735 which represent a system embodiment and the inclusion of the feature of "the extracted meta-descriptors comprising a layout meta-descriptor that describes a placement configuration of text relative to an image in the content, the layout meta-descriptor being extracted by generating a spatial histogram of the content" of claim 17 as one of the "meta-descriptors" is also found in claim 1 of '735. 
Claims 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 11,055,735 B2 in view of Cheng.
Claim(s) 18:
wherein the plurality of meta-descriptors include a human meta-descriptor that specifies at least one of a number of people depicted in the content or attributes of the people depicted in the content.
(Cheng: "[0069] Human faces in an image can be extracted by face detection algorithms. There may be four human face features: 1) the number of profile faces, 2) the proportion of profile faces in terms of pixels, 3) the number of frontal faces, and 4) the proportion of frontal faces in terms of pixels.")
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement performance prediction system system of '735 with the additional meta-descriptors of Cheng. Motivation to combine '735 with Cheng comes from both systems being directed towards advertisement performance predictions based on a variety of factors/meta-descriptors and the desire to "remove features with low click relevancy and high redundancy" (Cheng: 0014).
Claim(s) 19:
the extracted meta-descriptors comprising a font and style meta-descriptor that describes at least one of: a proportion of text relative to at least one image in the content; a style, color, and size of the text; or a quantity and size of the at least one image.
(Cheng teaches a feature that is the "size of the ad" in at least 0045 which reads on the claim language when there is a single image as the advertisement)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement performance prediction system system of '735 with the additional meta-descriptors of Cheng. Motivation to combine '735 with Cheng comes from both systems being directed towards advertisement performance predictions based on a variety of factors/meta-descriptors and the desire to "remove features with low click relevancy and high redundancy" (Cheng: 0014).
Claim(s) 20:
the extracted meta-descriptors comprising a color meta-descriptor that describes hue and saturation of images within the content.
(Cheng: "[0048] Global features capture the visual effect of the entire image as a whole and are generally easy to calculate. Exemplary global features that are described below may include the following: brightness, saturation, colorfulness, naturalness, contrast, sharpness, texture, grayscale simplicity, RGB simplicity, color harmony, and hue histogram.")
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement performance prediction system system of '735 with the additional meta-descriptors of Cheng. Motivation to combine '735 with Cheng comes from both systems being directed towards advertisement performance predictions based on a variety of factors/meta-descriptors and the desire to "remove features with low click relevancy and high redundancy" (Cheng: 0014).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burgiss (Pub. #: AU 2006203598 A1) teaches an advertisement campaign management system in which the transmission of the advertising campaign parameters is conducted using mark-up language.
Examiner's Note on the Format of the Prior Art Rejections
The prior art rejections below contain underlined markings of the limitations (e.g. sample limitation). The underlined portions of a claim are addressed at the end of the grounds of rejection for that claim, generally with prose rather than claim limitations followed by citations from the primary reference. Examiner notes that the underlining of the claim language is not a statement that the primary reference does not teach that language, but simply that said claim language is addressed at the end of the grounds of rejection for that claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 11-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng et al. (US Pub. #: US 2013/0346182 A1) in view of Ramer et al. (Pub. #: US 2009/0234711 A1).
Claim(s) 1:
In a digital medium environment for building a campaign of electronic deliveries, a method implemented by a computing device, the method comprising: 
(Cheng teaches a computer device in at least 0031, with a memory in at least 0032 and computer-readable medium in at least 0035, for performing an advertisement campaign in at least 0002, 0022, 0045, 0073, especially with the statement, "An advertiser may set up multiple campaigns and creatives and the same creative can be used in multiple campaigns" in 0045)
receiving, by the computing device: content for inclusion as part of multiple electronic deliveries of the campaign, each of the multiple electronic deliveries providing a different visual representation of the content; 
(Cheng teaches a system for performing ad campaign management in at least 0002, 0022, 0045, 0073, especially with the statement, "An advertiser may set up multiple campaigns and creatives and the same creative can be used in multiple campaigns" in 0045)
at least one key performance indicator for measuring a success of the campaign; 
(Cheng: Figure 2, "[0013]…A NGD system may rely on machine learning models to estimate the click and conversion probability of eligible CPC/CPA ads…" and "[0027] The click predictor 112 may predict whether a user will click on or interact with an advertisement. In one embodiment, the click prediction may be designed for new advertisements for which there is no historical click/interaction information. As described, click prediction may include a prediction on whether a user will click on an ad and/or whether a user will interact with an ad and/or whether a conversion may result from the interaction with the ad…", 0043, 0045)
and an input target dimension that specifies a target group of multiple users for the campaign; 
extracting, by the computing device, a plurality of meta-descriptors from the content; 
(Cheng teaches extraction of "multimedia features" from ads in at least 0011, 0014, 0027, which are used to represent "the content (and aesthetics) of ads" 0014)
outputting, by the computing device, a predicted value for the at least one key performance indicator for each of the multiple electronic deliveries, 
(Cheng teaches that a model is used to predict ad performance in at least 0027-0029)
the predicted value for the at least one key performance indicator being generated using a model trained to identify a relationship among the input target dimension, the at least one key performance indicator, and at least one of the plurality of meta-descriptors.
(Cheng: Figure 2, "[0013]…A NGD system may rely on machine learning models to estimate the click and conversion probability of eligible CPC/CPA ads…" and "[0027] The click predictor 112 may predict whether a user will click on or interact with an advertisement. In one embodiment, the click prediction may be designed for new advertisements for which there is no historical click/interaction information. As described, click prediction may include a prediction on whether a user will click on an ad and/or whether a user will interact with an ad and/or whether a conversion may result from the interaction with the ad…", 0043, 0045)
As for, "and an input target dimension that specifies a target group of multiple users for the campaign;": Cheng does not appear to make explicit that the input target dimension specifies a group of multiple users at which the marketing campaign is targeted. However, Ramer teaches a marketing campaign that targets groups of multiple users in at least 0909, 1085-1087, 1092, and 1137-1144.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng with the multiple segment targeting information received from an advertiser as taught by Ramer. Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is, in the substitution of the targeting criteria of Cheng with the targeting criteria of Ramer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 2:
wherein the plurality of meta-descriptors include a color meta-descriptor that describes hue and saturation of images within the content.
(Cheng: "[0048] Global features capture the visual effect of the entire image as a whole and are generally easy to calculate. Exemplary global features that are described below may include the following: brightness, saturation, colorfulness, naturalness, contrast, sharpness, texture, grayscale simplicity, RGB simplicity, color harmony, and hue histogram.")
Claim(s) 3:
wherein the plurality of meta-descriptors include a human meta-descriptor that specifies at least one of a number of people depicted in the content or attributes of the people depicted in the content.
(Cheng: "[0069] Human faces in an image can be extracted by face detection algorithms. There may be four human face features: 1) the number of profile faces, 2) the proportion of profile faces in terms of pixels, 3) the number of frontal faces, and 4) the proportion of frontal faces in terms of pixels.")
Claim(s) 4:
wherein the plurality of meta-descriptors include a human meta-descriptor that specifies at least one of a number of people depicted in the content or attributes of the people depicted in the content.
(Cheng: "[0069] Human faces in an image can be extracted by face detection algorithms. There may be four human face features: 1) the number of profile faces, 2) the proportion of profile faces in terms of pixels, 3) the number of frontal faces, and 4) the proportion of frontal faces in terms of pixels.")
Claim(s) 7:
wherein the key performance indicator specifies one of an open rate or a click rate for the content.
(Cheng: Figure 2, "[0013]…A NGD system may rely on machine learning models to estimate the click and conversion probability of eligible CPC/CPA ads…" and "[0027] The click predictor 112 may predict whether a user will click on or interact with an advertisement. In one embodiment, the click prediction may be designed for new advertisements for which there is no historical click/interaction information. As described, click prediction may include a prediction on whether a user will click on an ad and/or whether a user will interact with an ad and/or whether a conversion may result from the interaction with the ad…", 0043, 0045)
Claim(s) 8:
In a digital medium environment for building a campaign of electronic deliveries, a system comprising: one or more processors; and a computer-readable storage medium having instructions stored thereon that are executable by the one or more processors to perform operations comprising: 
(Cheng teaches a computer device in at least 0031, with a memory in at least 0032 and computer-readable medium in at least 0035, for performing an advertisement campaign in at least 0002, 0022, 0045, 0073, especially with the statement, "An advertiser may set up multiple campaigns and creatives and the same creative can be used in multiple campaigns" in 0045)
receiving content to be included as part of multiple electronic deliveries of the campaign, each of the multiple electronic deliveries providing a different visual representation of the content; 
(Cheng teaches a system for performing ad campaign management in at least 0002, 0022, 0045, 0073, especially with the statement, "An advertiser may set up multiple campaigns and creatives and the same creative can be used in multiple campaigns" in 0045)
receiving an input target dimension that specifies a target group of multiple users for the campaign 
and a key performance indicator for measuring a success of the campaign relative to the input target dimension; 
(Cheng: Figure 2, "[0013]…A NGD system may rely on machine learning models to estimate the click and conversion probability of eligible CPC/CPA ads…" and "[0027] The click predictor 112 may predict whether a user will click on or interact with an advertisement. In one embodiment, the click prediction may be designed for new advertisements for which there is no historical click/interaction information. As described, click prediction may include a prediction on whether a user will click on an ad and/or whether a user will interact with an ad and/or whether a conversion may result from the interaction with the ad…", 0043, 0045)
extracting at least one meta-descriptor from the content; 
(Cheng teaches extraction of "multimedia features" from ads in at least 0011, 0014, 0027, which are used to represent "the content (and aesthetics) of ads" 0014)
determining a predicted value for the key performance indicator for each of the multiple electronic deliveries, 
(Cheng teaches that a model is used to predict ad performance in at least 0027-0029)
the predicted value for the key performance indicator being generated using a model trained to identify a relationship among the input target dimension, the key performance indicator, and the at least one meta- descriptor; 
(Cheng: Figure 2, "[0013]…A NGD system may rely on machine learning models to estimate the click and conversion probability of eligible CPC/CPA ads…" and "[0027] The click predictor 112 may predict whether a user will click on or interact with an advertisement. In one embodiment, the click prediction may be designed for new advertisements for which there is no historical click/interaction information. As described, click prediction may include a prediction on whether a user will click on an ad and/or whether a user will interact with an ad and/or whether a conversion may result from the interaction with the ad…", 0043, 0045)
and composing the campaign by selecting a subset of the multiple electronic deliveries based on the predicted values.
(Cheng: 0001, 0002, 0012-0014, "[0028] The click predictor 112 may predict clicks/interactions for ads (e.g. new ads with no historical data) as discussed below. The click predictor 112 may be coupled with the publisher server 106 and the advertiser server 122 for providing the predictions which may be used in the sale of the ads for display. In one embodiment, the ad may be provided by the advertiser server 122 for click prediction analysis which is used to establish the pricing for the display of that advertisement by the publisher server 106. In one embodiment, the click predictor 112 may be controlled by the publisher 108 and may be a part of the publisher server 106. Alternatively, the click predictor 112 may be controlled by the advertiser 124 and may be a part of the advertiser server 122, or may be part of a separate entity. The click predictor 112 may receive advertisements from a number of different advertisers, such as the advertiser 124. The click predictor 112 may be utilized by the different advertisers for testing different publishers' pages for displaying their ads. Likewise, the click predictor 112 may be utilized by the different publishers for identifying advertisers' ads that have the highest predicted click rate or interaction rate.")
As for, "receiving an input target dimension that specifies a target group of multiple users for the campaign": Cheng does not appear to make explicit that the input target dimension specifies a group of multiple users at which the marketing campaign is targeted. However, Ramer teaches a marketing campaign that targets groups of multiple users in at least 0909, 1085-1087, 1092, and 1137-1144. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheng with the multiple segment targeting information received from an advertiser as taught by Ramer. Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is, in the substitution of the targeting criteria of Cheng with the targeting criteria of Ramer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 9:
wherein receiving the content comprises receiving at least one Hyper Text Markup Language (HTML) file that includes the content.
(Cheng: "[0028]…The click predictor 112 may be utilized by the different advertisers for testing different publishers' pages for displaying their ads. Likewise, the click predictor 112 may be utilized by the different publishers for identifying advertisers' ads that have the highest predicted click rate or interaction rate…" and "[0041]… for example, the user device 102 may be configured to execute a browser application that employs HTTP to request information, such as a web page, from the publisher server 106…")
Claim(s) 11:
wherein the at least one meta-descriptor comprises a human meta-descriptor that specifies at least one of a number of people depicted in the content or attributes of the people depicted in the content.
(Cheng: "[0069] Human faces in an image can be extracted by face detection algorithms. There may be four human face features: 1) the number of profile faces, 2) the proportion of profile faces in terms of pixels, 3) the number of frontal faces, and 4) the proportion of frontal faces in terms of pixels.")
Claim(s) 12:
wherein the at least one meta-descriptor comprises a font and style meta-descriptor that describes at least one of: a proportion of text relative to at least one image in the content; a style, color, and size of the text; or a quantity and size of the at least one image.
(Cheng teaches a feature that is the "size of the ad" in at least 0045 which reads on the claim language when there is a single image as the advertisement)
Claim(s) 13:
wherein the at least one meta-descriptor comprises a color meta-descriptor that describes hue and saturation of images within the content.
(Cheng: "[0048] Global features capture the visual effect of the entire image as a whole and are generally easy to calculate. Exemplary global features that are described below may include the following: brightness, saturation, colorfulness, naturalness, contrast, sharpness, texture, grayscale simplicity, RGB simplicity, color harmony, and hue histogram.")
Claim(s) 14:
wherein the key performance indicator specifies one of an open rate or a click rate for the content.
(Cheng: Figure 2, "[0013]…A NGD system may rely on machine learning models to estimate the click and conversion probability of eligible CPC/CPA ads…" and "[0027] The click predictor 112 may predict whether a user will click on or interact with an advertisement. In one embodiment, the click prediction may be designed for new advertisements for which there is no historical click/interaction information. As described, click prediction may include a prediction on whether a user will click on an ad and/or whether a user will interact with an ad and/or whether a conversion may result from the interaction with the ad…", 0043, 0045)
Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng et al. (US Pub. #: US 2013/0346182 A1) in view of Ramer et al. (Pub. #: US 2009/0234711 A1) in view of Steube et al. (Pub. #: US 2015/0269607 A1).
Claim(s) 5:
wherein the plurality of meta-descriptors include a theme meta-descriptor that specifies at least one of: a number of products described by the content; or a proportion of sales and discounts included in the content.
Cheng does not appear to specify that the theme is a proportion of sales/discounts in the content. However, Steube teaches a an advertisement system that includes "intelligence associated with a respective facet of promotional content" that includes at least "such as a percentage discount over price point, an absolute discount ( e.g., a specific dollar amount) over price point, BOGO offer, qualified free-of-charge offer, combination thereof, or the like" in at least 0013 for the analysis of performance of advertisements in at least 0015.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement performance prediction system of Cheng with the specific factors found in Steube. Motivation to combine Cheng with Steube comes from both references pertaining to advertisement performance prediction systems utilizing metadata describing advertisements and from the desire to best monitor and predict the performance of advertisements (Steube: 0001).
Allowable Subject Matter
	Claims 6 and 10 contain allowable subject matter pertaining to "wherein the plurality of meta-descriptors include a layout meta-descriptor that describes a placement configuration of text relative to an image in the content, the layout meta-descriptor being extracted by generating a spatial histogram of the content.", but these claims stand rejected under non-statutory double patenting because claim 6 represents a method embodiment and claim 10 represents a system embodiment corresponding closely to the computer-readable medium embodiment of claim 1 of US Patent 11,055,735 B2.
	Similarly, claims 15-20 contain allowable subject matter, but these claims stand rejected under non-statutory double patenting because claim 15 in this application corresponds closely to allowed claim 10 of US Patent 11,055,735 B2 with the claim in the instant application representing a method embodiment of the claim in '735.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MEREDITH A LONG/Primary Examiner, Art Unit 3688